Filed 6/7/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 131







State of North Dakota, 		Plaintiff and Appellee



v.



Roxanne Racquel Raphael, 		Defendant and Appellant







No. 20160447







Appeal from the District Court of Sheridan County, South Central Judicial District, the Honorable James S. Hill, Judge.



AFFIRMED.



Per Curiam.



Ladd R. Erickson, State’s Attorney, Washburn, N.D., for plaintiff and appellee; submitted on brief.



Laura C. Ringsak, Bismarck, N.D., for defendant and appellant; submitted on brief.

State v. Raphael

No. 20160447



Per Curiam.

[¶1]	Roxanne Raphael appeals a district court judgment after a jury convicted her of possession of a controlled substance.  Raphael argues the jury’s verdict is not supported by sufficient evidence.  We conclude sufficient evidence supports the verdict.  We summarily affirm the criminal judgment under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner